IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEVEN D. MILLER, Sr.,                        §
                                              §
         Defendant Below,                     §   No. 608, 2015
         Appellant,                           §
                                              §
         v.                                   §   Court Below: Superior Court
                                              §   of the State of Delaware
STATE OF DELAWARE,                            §   Cr. ID No. 0801008964
                                              §
         Plaintiff Below,                     §
         Appellee.                            §

                               Submitted: December 17, 2015
                               Decided:   January 19, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                           ORDER

         This 19th day of January 2016, after careful consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record on appeal, the Court

concludes that the judgment below should be affirmed on the basis of the Superior

Court’s well-reasoned decision dated October 15, 2015.1 The Superior Court did

not err in concluding that the appellant's untimely motion for postconviction relief

was procedurally barred by Superior Court Criminal Rule 61(i)(1) and that the

motion failed to satisfy the pleading requirements of Superior Court Criminal Rule

61(d)(2)(i) or 61(d)(2)(ii) in order to overcome the procedural bar.


1
    State v. Miller, 2015 WL 6437481 (Del. Oct. 15, 2015).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:


                                 /s/ Collins J. Seitz, Jr.
                                        Justice




                                   2